DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 24-26, 28-29, and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2006/0162661) in view of Yasumuro et al (US 2014/0060572).
Jung et al teaches a reactor system (Fig 1, 3, 4 and 8) comprising: a reaction chamber 80 comprising an interior surface; a remote plasma source 156 coupled to the 124a coupled to the remote plasma source , a transport path 176 between the reaction chamber and the remote plasma source 
 (See [0029]-[0034] which teaches remote plasma system 156 connected to first gas supply 124a for supplying H2 to the processing chamber 80 through conduit 176). Jung et al teaches a gas distribution apparatus 108 having a chamber defined between a top section 232 and a bottom section 252 having a plurality of holes formed there through; a manifold plate 220 disposed between the top section and the bottom section of the chamber, wherein the manifold plate comprises: a plurality of gas channels 240 fluidly connected to the transport path, each gas channel 240 extending over a portion of less than all of a distance from a center region of the chamber to an edge of the chamber (See Figures 4, 8-11; [0058]-[0068] which teaches gas distributor 108 having a top surface and a bottom spreader plate 252 with a plurality of radial channels 240 formed in cover plate 220, and additional faceplate 312 may also be included).
	Jung et al does not explicitly teach the inner wall surface of the processing chamber are coated with a metal oxide. 
Yasumuro et al teaches a reactor system 10 comprising: a reaction chamber 12 comprising an interior surface; a remote plasma source 16 coupled to the reaction chamber; and a hydrogen source (GS, G1) coupled to the remote plasma source,
wherein at least a portion of the interior surface of the chamber 12 comprises a metal oxide coating (oxide of aluminum formed by thermal spraying) (See Fig 1 and [0026]-[0036]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Jung et al by providing a metal oxide coating on the inner wall of the processing 
	Referring to claim 2, the combination of Jung et al and Yasumuro et al teaches aluminum oxide film formed on the inner wall surfaces of the processing chamber (Yasumuro [0028]).
Referring to claim 24, the combination of Jung et al and Yasumuro et al teaches 12 channels 240 (See Jung Fig 10).
Referring to claim 25-26 and 28-29, the combination of Jung et al and Yasumuro et al teaches first gas hole diameters of 2.5-10 mm and a second gas outlets having a dimaeter of 0.3-2.5 mm, and the size of each of the outlets may vary radially from the center outward, and channels 240 with a cross sectional size of 5-20 mm (Jung [0044], [0049], [0063]-[0064], claim 7). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Jung et al and Yasumuro et al by providing holes with a diameter of 0.5 to 1.5 mm holes because changes in size and shape are prima facie obvious (MPEP 2144.04) and overlapping ranges are prima facie obvious (MPEP 2144.05) and diameter is within the suitable range for holes in permit a desired gas flow.
Referring to claim 32-34, the combination of Jung et al and Yasumuro et al teaches the channels 240 extend from the center region outward (Jung Fig 9-12). The combination of Jung et al and Yasumuro et al does not explicitly teach 20 to 80% or 40 to 70%. The channel length depicted in Fig 10 appears to fall within the claimed range, however no explicit dimensions are disclosed. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Jung et al and .

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2006/0162661) in view of Yasumuro et al (US 2014/0060572), as applied to claim 1-2, 24-26, 28-29, and 32-34, and further in view of Hendrix et al (US 2018/0044800).
The combination of Jung et al and Yasumuro et al teaches all of the limitations of claim 3, as discussed above, except the metal oxide is formed using ALD.
Yasumuro et al teaches providing a metal oxide film on an inner wall of an aluminum processing chamber by a thermal spraying process or the like ([0028]).
In a method of providing a protective metal oxide coating, Hendrix et al teaches an aluminum oxide ALD coating film with a thickness of 1 to 10000 angstrom, where the coating is very dense, pin hole free and a defect free layer ([0172]-[0215]). Overlapping ranges are prima facie obvious (MPEP 2144.05). Hendrix et al teaches the ALD coating reduces surface roughness and provide a smooth and dense surface layer that allows for minimal attack in corrosive environments ([0203]-[0207]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Jung et al and Yasumuro et al by using ALD to form the metal oxide layer, as taught by Hendrix et al to provide an aluminum oxide coating with 
Referring to claim 4, the combination of Jung et al, Yasumuro et al and Hendrix et al teaches 1 to 10000 angstrom (0.1 to 1000 nm). Overlapping ranges are prima facie obvious (MPEP 2144.05).

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2006/0162661) in view of Yasumuro et al (US 2014/0060572), as applied to claims 1-2, 24-26, 28-29, and 32-34 above, and further in view of Shih et al (US 2002/0066532).
The combination of Jung et al and Yasumuro et al teaches all of the limitations of claim 4, as discussed above, except the thickness of the coating ranges from 100 to 750 nm. The combination of Jung et al and Yasumuro et al teaches providing a metal oxide film on an inner wall of an aluminum processing chamber, however is silent to the thickness (Yasumuro [0028]).
In a processing chamber apparatus, Shih et al teaches providing a corrosion resistant protective coating to coat the inside surface of a reactor chamber exposed to corrosive processing gas (Abstract). Shih et al also teaches providing a corrosion-resistant protective coating of aluminum oxide by coating an aluminum substrate, and the aluminum oxide layer may be either formed thermally or anodically formed to have a thickness of 0.1 to 20 micrometers (100 to 20000 nm) ([0011]). Overlapping ranges are prima facie obvious (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Jung et al and Yasumuro et al by providing an aluminum .

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2006/0162661) in view of Yasumuro et al (US 2014/0060572) and Shih et al (US 2002/0066532), as applied to claims 1-2, 4, 24-26, 28-29, and 32-34  above, and further in view of Hendrix et al (US 2018/0044800).
The combination of Jung et al, Yasumuro et al and Shih et al teaches all of the limitations of claim 5, as discussed above, except the coating the coating is non-porous. The combination of Jung et al, Yasumuro et al and Shih et al teaches the aluminum oxide layer may be anodically (Shih [0011]), however does not explicitly teach the layer is non-porous.
In a method of providing a protective metal oxide coating, Hendrix et al teaches an aluminum oxide ALD coating film with a thickness of 1 to 10000 angstrom, where the coating is very dense, pin hole free and a defect free layer ([0172]-[0215]). Overlapping ranges are prima facie obvious (MPEP 2144.05). Hendrix et al teaches the ALD coating reduces surface roughness and provide a smooth and dense surface layer that allows for minimal attack in corrosive environments ([0203]-[0207]). Hendrix et al also teaches the ALD may be an overcoat and serves as a sealant layer to fill any cracks or macropores ([0197]-[0207]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Jung et al, Yasumuro et al and Shih et al by using ALD to form the metal oxide layer sealant, as taught by Hendrix et al, to provide a non-porous 
Referring to claim 7, the combination of Jung et al, Yasumuro et al, Shih et al and Hendrix et al teaches an aluminum oxide layer may be either formed anodically formed to have a thickness of 0.1 to 20 micrometers (100 to 20000 nm) (Shih [0011]) and Hendrix teaches a thickness of 1 to 10000 angstroms ([0177]). Overlapping ranges are prima facie obvious (MPEP 2144.05).

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2006/0162661) in view of Yasumuro et al (US 2014/0060572) and Shih et al (US 2002/0066532, and further in view of Hendrix et al (US 2018/0044800), as applied to claim 1-2, 4-5, 24-26, 28-29, and 32-34  above, and further in view of Meeus et al (US 2008/0213696).
The combination of Jung et al, Yasumuro et al, Shih et al and Hendrix et al teaches all of the limitations of claim 6, as discussed above, except the coating has an average surface roughness of 0.1 to 0.8 m. The combination of Jung et al, Yasumuro et al, Shih et al and Hendrix et al teaches the aluminum oxide layer may be formed anodically (Shih [0011]) and reducing the surface roughness provides a smooth and dense surface layer for minimal attack in corrosive environments (Hendrix [0207]), however does not explicitly teach an average surface roughness of 0.1 to 0.8 m.
In a method of anodizing aluminum, Meeus et al teaches an aluminum foil was subjected to anodic oxidation to form Al2O3 with a surface roughness ra of 0.21 m ([0072]).
m, because anodized aluminum oxide is known in the art to be formed with roughness of 0.21 m, as taught by Meeus et al, and reduced roughness is desirable to reduce attack in corrosive environments.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2006/0162661) in view of Yasumuro et al (US 2014/0060572), as applied to claim 1-2, 24-26, 28-29, and 32-34, and further in view of Lubomirsky et al (US 2014/0227881).
The combination of Jung et al and Yasumuro et al teaches all of the limitations of claim 21, as discussed above, except a second remote plasma unit and a second transport path between the second remote plasma unit and the reaction chamber, wherein the second transport path comprises the metal oxide coating.
In a plasma processing chamber apparatus, Lubomirsky et al teaches a system comprising a first remote plasma unit 501a, 601a, 701a, 901a and first transport path between the first remote plasma unit and the reaction chamber 500, 600, 700, 900 and a second remote plasma unit 501b, 601b, 701b, 901b and a second transport path between the second remote plasma unit and the reaction chamber (See Fig 5, 6, 7 and 9; [0064]-[0103]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Jung et al and Yasumuro et al by providing a second remote plasma unit and a second transport path between the second remote plasma unit and 
In regards to the second transport path comprises the metal oxide coating, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Jung et al, Yasumuro et al and Lubomirsky et al by providing a protective oxide coating on the second transport path from the second remote plasma unit to reduce surface recombination. 

Claims 27 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2006/0162661)in view of Yasumuro et al (US 2014/0060572), as applied to claims 1-2, 24-26, 28-29, and 32-34 above, and further in view of Baluja et al (US 2014/0053866).
The combination of Jung et al and Yasumuro et al teaches all of the limitations of claims 27, as discussed above, except the combination of Jung et al and Yasumuro et al is does not explicitly teach a diameter of the holes in the outer region is greater than a diameter of the holes in the center region.
In a gas distribution showerhead for semiconductor processing, Baluja et al teaches a showerhead 124 may have a plurality of uniformly sized holes having a diameter of 0.02-0.05 inches (0.508-1.274 mm) ([0022]-[0027]). Baluja et al also teaches a showerhead with a plurality of concentric holes where the holes at the periphery have a larger diameter than the holes at the central region to enable faster flow at the periphery to promote contact of cleaning gases with a chamber wall  (Fig 2A; [0024]).

Referring to claim 30, the combination of Jung et al, Yasumuro et al and Baluja et al teaches the density at the center is less than the periphery (Baluja Figs 2A-2B). 
Referring to claim 31, the combination of Jung et al, Yasumuro et al and Baluja et al teaches an apparatus which is capable of supporting a substrate having a diameter less than the diameter of the perimeter of the outer region; therefore meets the claimed limitation. The size of the substrate merely recites an intended use of the apparatus.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 21, and 24-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714